Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 1 of 18 PageID #: 1693




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

     UNITED STATES OF AMERICA,                          )
                                                        )
                                   Plaintiff,           )
                                                        )
                           vs.                          )      No. 1:19-cr-00378-JMS-MJD
                                                        )
     WILLIAM ERIC MEEK and                              )      - 01
     BOBBY LEE PEAVLER,                                 )      - 02
                                                        )
                                   Defendants.          )

                                           ORDER
         In this criminal case, Defendants William Meek and Bobby Peavler are charged with

  several fraud-related crimes stemming from their time as executives for a trucking company called

  Celadon Group, Inc. [Filing No. 106-1.] Pending before the Court are Mr. Peavler's Motion for

  an Order Relating to Brady v. Maryland, [Filing No. 113], and Mr. Meek's Motion to Compel

  Identification of Exculpatory Evidence and for Related Relief and Joinder of Motion of Bobby

  Peavler, [Filing No. 115]. The Court will first address the Government's obligations under Brady

  v. Maryland, 373 U.S. 83 (1963), and then discuss Defendants' Motions.

                                               I.
                                  DUE PROCESS PROTECTIONS ACT

         The Due Process Protections Act of 2020 (the "DPPA") amends Rule 5(f) of the Federal

  Rules of Criminal Procedure and provides:

         In all criminal proceedings, on the first scheduled court date when both prosecutor
         and defense counsel are present, the judge shall issue an oral and written order to
         prosecution and defense counsel that confirms the disclosure obligation of the
         prosecutor under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and the
         possible consequences of violating such order under applicable law. Each judicial
         council in which a district court is located shall promulgate a model order for [this]
         purpose ... that the court may use as it determines is appropriate.

  Fed. R. Crim. P. 5(f).

                                                   1
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 2 of 18 PageID #: 1694




         This case was filed prior to the enactment of the DPPA, but pursuant to the DPPA, the

  Court reminds the Government of its obligations under Brady. Brady prohibits "the suppression

  by the prosecution of evidence favorable to an accused" because doing so is a violation of due

  process when the suppressed evidence is "material either to guilt or to punishment, irrespective of

  the good faith or bad faith of the prosecution." 373 U.S. at 87.

         Accordingly, the Court hereby notifies, reminds, and admonishes counsel of                the

  Government's obligation to disclose favorable evidence to Defendants under Brady and its

  progeny, and ORDERS it to do so. Favorable evidence under Brady need have only some weight

  and includes both exculpatory and impeaching evidence. Failure to produce such evidence in a

  timely manner may result in sanctions, including, but not limited to, adverse jury instructions,

  dismissal of charges, and contempt proceedings.

                                                   II.
                                        DISCOVERY MOTIONS

         As noted above, both Defendants have filed discovery motions that are now pending before

  the Court. Mr. Peavler requests "an order requiring the government to (i) conduct a good faith

  search for exculpatory material under Brady v. Maryland, (ii) identify the Brady material of which

  it is aware, and (iii) identify whether it is withholding any Brady material for any reason." [Filing

  No. 113 at 1.] In his Motion, Mr. Meek requests "an order from this Court directing the

  Government to (a) specifically identify to the defense any exculpatory information, whether or not

  such information has already been produced to the defense; and (b) produce communications

  between the Government and the Securities and Exchange Commission ("SEC"), on the one hand,

  and Celadon or Danny Williams [an alleged co-conspirator], on the other." [Filing No. 115 at 1.]

  In addition, Mr. Meek joins in Mr. Peavler's Motion, [Filing No. 113], and states that "[f]airness

  demands that any relief granted to Mr. Peavler through his motion also be granted to Mr. Meek."

                                                   2
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 3 of 18 PageID #: 1695




  [Filing No. 115 at 3.] The Government responds to Mr. Peavler's Motion and Mr. Meek's Motion

  in a consolidated response. [Filing No. 120.] In the interest of clarity, the Court will discuss

  Defendants' general Brady-related arguments together, and then discuss each Defendant's

  arguments related to specific material.

         A. Motions for all Brady Materials

         Mr. Peavler argues that his motion should be granted for three reasons. First, Mr. Peavler

  argues that "an order from the Court would provide an important safeguard against Brady

  violations that can occur in large document cases where exculpatory material can hide in plain

  sight." [Filing No. 114 at 15.] He argues that in cases like this one—where the defendant is

  confronted with millions of pages of documents, no contemporaneous civil lawsuits, limited

  resources, and no corporate assistance—courts have ordered the Government to conduct a

  reasonable search for Brady material and identify that Brady material to the defendant. [Filing

  No. 114 at 15-18 (citing United States v. Saffarinia, 424 F. Supp. 3d 46, 85 (D.D.C. 2020)).]

  Second, Mr. Peavler argues that the Government has consistently and erroneously "claimed that it

  was unaware of any material that qualifies as exculpatory Brady material," and such erroneous

  claims could "be made only if the government has failed to undertake any good faith effort to look

  for Brady material." [Filing No. 114 at 5; Filing No. 114 at 11.] In addition, Mr. Peavler argues

  that the Government inaccurately documented statements purportedly made by Mr. Peavler during

  a proffer interview with the Government. [Filing No. 114 at 13.] Mr. Peavler contends that these

  errors, and the Government's unwillingness to rectify them, raise further concerns that the

  Government "has not adequately searched for or considered the existence of Brady material," and

  suggest that a court order is required to secure the Government's compliance with its obligations.

  [Filing No. 114 at 20 (citing United States v. Brissette, 2020 WL 708034, at *9 (D. Mass. Feb. 12,



                                                  3
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 4 of 18 PageID #: 1696




  2020)).] Third, Mr. Peavler argues that "an order will protect the defendants from the harmful

  consequences that can occur following a Brady violation, which is particularly important when

  considering the resources necessary to complete the four-to-six week trial likely to occur in this

  case." [Filing No. 114 at 15.] Mr. Peavler maintains that requiring the Government to undertake

  a good faith search for Brady material provides a safeguard against the risk that Mr. Peavler could

  be wrongfully convicted or that a retrial would be necessary because the Government improperly

  withheld Brady material. [Filing No. 114 at 21-22 (citing United States v. Paulus, 952 F.3d 717,

  728 (6th Cir. 2020) (the defendant—who is also represented by Mr. Peavler's counsel—was

  convicted after six-week jury trial, but the conviction was overturned because the Government

  withheld Brady material)).] Mr. Peavler concludes that the requested order is necessary because

  "Brady violations do not require bad faith on the part of the prosecutors," and "it can be too easy

  even for the most conscientious prosecutors to violate Brady, particularly in a high-volume

  document case like this one." [Filing No. 114 at 24-25.]

         Mr. Meek raises many of the same arguments as Mr. Peavler, and he also argues that

  "[u]nder Brady and [Federal Rule of Criminal Procedure] 16, the Government is obligated to

  identify to Mr. Meek any exculpatory information of which it is aware," and that the Government

  has failed to do so. [Filing No. 116 at 13.] Mr. Meek states that he has asked the Government

  whether it considers certain categories of information to be exculpatory, but the Government has

  not responded. [Filing No. 116 at 14-15.] He argues that he "cannot reasonably evaluate the

  Government's approach to identifying Brady material when the Government refuses to explain

  what types of information it would consider exculpatory." [Filing No. 116 at 15.] In addition, he

  argues that "it is not enough that the Government has produced millions of pages of documents";




                                                  4
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 5 of 18 PageID #: 1697




  rather, "the Government must specifically identify them for Mr. Meek." [Filing No. 116 at 16

  (citing United States v. Hsia, 24 F. Supp. 2d 14, 29-30 (D.D.C. 1998)).]

         In response to Defendants' Motions, the Government argues that it "has produced discovery

  that is searchable and accessible to the defendants the same way it is searchable and accessible to

  the government." [Filing No. 120 at 1.] According to the Government, it has erred on the side of

  disclosure, not on the side of suppression, and it has conducted discovery in good faith. [Filing

  No. 120 at 9; Filing No. 120 at 14-15.] The Government argues that Brady does not require the

  Government to "search for and specifically identify potentially exculpatory evidence within

  discovery already produced to Defendants," and contends that "every court of appeals to have

  considered" requests like those of Defendants "has rejected them." [Filing No. 120 at 8-11 (citing

  United States v. Gray, 648 F.3d 562, 567 (7th Cir. 2011); United States v. Yi, 2020 WL 496159

  (4th Cir. Jan. 30, 2020); Rhoades v. Henry, 638 F.3d 1027, 1039 (9th Cir. 2011); United States v.

  Warshak, 631 F.3d 266, 297 (6th Cir. 2010); United States v. Skilling, 554 F.3d 529, 576 (5th Cir.

  2009), vacated in part on other grounds, 561 U.S. 358 (2010); United States v. Pelullo, 399 F.3d

  197, 212 (3d Cir. 2005)).] Moreover, the Government contends that the cases cited by Defendants

  are distinguishable. [Filing No. 120 at 12.] According to the Government, in Blankenship, Salyer,

  and Hsia, the discovery was produced to the defendants "in a less user-friendly format than here."

  [Filing No. 120 at 13.] The Government emphasizes that in this case, unlike in Blankenship,

  Salyer, and Hsia, it took additional steps to assist Defendants in managing the materials, such as

  producing the material in an electronic and searchable format with indices. [Filing No. 120 at 13.]

  The Government argues that Saffarinia is distinguishable because unlike the defendants in

  Saffarinia, Defendants here were executives of a publicly traded corporation and are represented

  by talented counsel from large, well-respected firms who are not handling the case pro bono.



                                                  5
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 6 of 18 PageID #: 1698




  [Filing No. 120 at 14.] And, unlike in Saffarinia, the Government maintains that "time constraints"

  are not an issue, as Defendants have had access to the documents for nearly a year, and by the time

  this case goes to trial, they will have had the documents for sixteen months. [Filing No. 120 at

  14.] The Government argues that Defendants' request is "untenable" and essentially amounts to a

  request that the government "conduct the defense's investigation for it," which it has no duty to do.

  [Filing No. 120 at 17 (citing Gray, 648 F.3d at 567).] The Government further argues that "Mr.

  Peavler's citation to Paulus, 952 F.3d 717, is wholly inapposite to the instant motions to compel,"

  because it involved unique circumstances that are not present in this case. [Filing No. 120 at 14.]

  Finally, the Government concludes that it has fulfilled its discovery obligations in good faith and

  Defendants "are equally if not more capable" of conducting the requested searches themselves.

  [Filing No. 120 at 20.]

         Mr. Peavler replies by first clarifying that he is not arguing that the Government has acted

  in bad faith with respect to its discovery obligations, that he is not criticizing the Government for

  producing millions of pages of documents, and that he is not seeking an order that would require

  "the government to comb through millions of pages of already-produced documents in search of

  exculpatory material." [Filing No. 121 at 1-2.] Instead, Mr. Peavler states, he is seeking narrower

  relief: that the Government conduct a reasonable search for exculpatory material that has not been

  disclosed to Defendants; that the Government identify exculpatory material of which it is aware;

  and that the Government identify any exculpatory material that it is withholding for any reason.

  [Filing No. 121 at 2.] According to Mr. Peavler, none of his requests should impose a substantial

  burden on the Government. [Filing No. 121 at 5.] Mr. Peavler argues that the Government has

  failed to recognize "obvious exculpatory material that undercuts its central theory of its case," and

  has refused to recognize significant incorrect information in an interview memorandum despite



                                                   6
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 7 of 18 PageID #: 1699




  being notified of the errors. [Filing No. 121 at 8.] Mr. Peavler also argues that even though the

  Government has produced the documents in a user-friendly and searchable format, other courts

  have concluded that doing so was not enough and ordered the Government to identify Brady

  material. [Filing No. 121 at 13 (citing Blankenship, 2015 WL 3687864, at *4).] He argues that

  this Court should do the same, which "would remove any temptation to include exculpatory

  material in a large production in the hopes that it is not found or used." [Filing No. 121 at 15

  (citing Saffarinia, 424 F. Supp. at 85; Blankenship, 2015 WL 3687864, at *4).] Finally, Mr.

  Peavler argues that Paulus "is not irrelevant, because it shows how easily Brady violations can

  occur without appropriate protections and how those violations can harm the administration of

  justice in ways that cannot be undone." [Filing No. 121 at 16.] Accordingly, he argues, "[t]o

  prevent that kind of problem from arising in this case, the government should be required by court

  order to identify if it is withholding any Brady material for any reason." [Filing No. 121 at 17.]

         In his reply, Mr. Meek also clarifies that he "wants only for the government to identify any

  exculpatory evidence of which it is aware," and he adds that he is not "demanding that the

  government undertake any new search for exculpatory material." [Filing No. 123 at 2 (emphasis

  in original).] In support of that narrowed request, Mr. Meek argues that the Government cannot

  fulfill its Brady obligations by simply producing millions of pages of documents, even if those

  millions of pages contain the exculpatory evidence. [Filing No. 123 at 4.] Rather, according to

  Mr. Meek, to satisfy its Brady obligations, the Government must "specifically identify any

  exculpatory evidence or information of which it is aware." [Filing No. 123 at 4.] Mr. Meek argues

  that he is an individual defendant who does not benefit from parallel civil litigation or have access

  to corporate assistance to search through the millions of pages of documents, while the

  Government, on the other hand, has the assistance of multiple federal agencies, a corporation, and



                                                   7
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 8 of 18 PageID #: 1700




  an alleged co-conspirator, and has investigated this case for years. [Filing No. 123 at 7 (citing

  Saffarinia, 424 F. Supp. 3d at 88).] Accordingly, Mr. Meek argues, the facts of this case mirror

  cases in which courts have issued orders similar to the order he requests. [Filing No. 123 at 8-9

  (citing Blankenship, 2015 WL 3687864, at *4, *6; Salyer, 2010 WL 3036444, at *4; Hsia, 24 F.

  Supp. 2d at 29-30).] Mr. Meek further argues that "it is of no consequence that there may be

  documents Mr. Meek views as exculpatory but the government does not." [Filing No. 123 at 10.]

  Instead, he maintains that the prosecution team is "capable of recognizing evidence that is

  exculpatory on its face, and it must identify such evidence to the defense," as Mr. Meek "is entitled

  to all exculpatory evidence." [Filing No. 123 at 10 (emphasis original).]

         Under Brady v. Maryland, the Government has a duty to produce evidence favorable to the

  accused when "the evidence is material either to guilt or punishment." 373 U.S. at 87. Evidence

  is "material" in the Brady context "if there is a reasonable probability that, had the evidence been

  disclosed, the result of the proceeding would have been different." United States v. Clark, 935

  F.3d 558, 567 (7th Cir. 2019) (quoting Kyles v. Whitley, 514 U.S. 419, 433-34 (1995)). In addition,

  under Giglio v. United States, 405 U.S. 150 (1972), the Brady duty extends to impeachment

  evidence. The parties agree that whether to issue the order(s) requested by Mr. Peavler and Mr.

  Meek is within the Court's discretion. [Filing No. 114 at 4.] See United States v. Delatorre, 438

  F. Supp. 2d 892, 900 (N.D. Ill. 2006) ("District courts have broad discretion with regard to

  discovery motions in criminal cases."), aff'd sub nom. United States v. Benabe, 436 F. App'x 639

  (7th Cir. 2011).

         As a general rule, the Government "is 'under no duty to direct a defendant to exculpatory

  evidence [of which it is unaware] within a larger mass of disclosed evidence.'" United States v.

  Gray, 648 F.3d 562, 567 (7th Cir. 2011) (alterations original) (quoting Skilling, 554 F.3d at 576).



                                                   8
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 9 of 18 PageID #: 1701




  See also United States v. Mmahat, 106 F.3d 89, 94 (5th Cir. 1997) ("[T]here is no authority for the

  proposition that the government's Brady obligations require it to point the defense to specific

  documents within a larger mass of material that it has already turned over."), overruled in part on

  other grounds by United States v. Estate of Parsons, 367 F.3d 409 (5th Cir. 2004) (en banc). That

  is, Brady does not impose an obligation "on the prosecution team members to ferret out any

  potentially defense-favorable information from materials that are so disclosed." United States v.

  Pelullo, 399 F.3d 197, 212 (3d Cir. 2005).

         Defendants have identified several cases in which other district courts have departed from

  the general rule and ordered the Government to search for and identify Brady material within a

  large mass of disclosed documents. In particular, Defendants point to Saffarinia, 424 F. Supp.

  3d at 46, and urge the Court to follow the District Court for the District of Columbia. In Saffarinia,

  the Government produced more than one million records consisting of 3.5 million pages. Id. at

  82. The court, relying heavily on Salyer, 2010 WL 3036444, concluded that "the government's

  Brady obligations require it to identify any known Brady material to the extent that the government

  knows of any such material in its production of approximately 3.5 million pages of documents."

  Saffarinia, 424 F. Supp. 3d at 86. The court emphasized that Mr. Saffarinia was "an individual

  defendant who neither ha[d] the benefit of parallel civil litigation, nor access to voluntary corporate

  assistance to sift through the massive amounts of documents within the government's voluminous

  production"; that Mr. Saffarinia's counsel was handling the case pro bono with "time constraints"

  and "limited financial resources"; and "that the government—assisted by at least two federal

  prosecutors and several federal agents from at least two law enforcement agencies—. . . had the

  luxury of reviewing this material on a rolling basis over the course of its three-year investigation."

  Id. at 88 (citing Salyer, 2010 WL 3036444, at *3-*7). The Saffarinia court also noted that its



                                                    9
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 10 of 18 PageID #: 1702




   decision was consistent with several other district court cases. See Id. at 86 (citing Hsia, 24 F.

   Supp. 2d at 29 ("The government cannot meet its Brady obligations by providing Ms. Hsia with

   access to 600,000 documents and then claiming that she should have been able to find the

   exculpatory information in the haystack. To the extent that the government knows of any

   documents or statements that constitute Brady material, it must identify that material to Ms.

   Hsia."); Blankenship, 2015 WL 3687864, at *6 ("The Court finds that the United States should

   specifically designate any known Brady material as such and disclose the same to defense counsel.

   In other words, without more, the United States does not comply with the requirement of Brady

   by merely including all known Brady material within the four million plus pages of discovery.").

          As stated above, generally the Government is not obligated to specifically identify Brady

   material within a mass of discovery to Defendants. Skilling, 554 F.3d at 576. Operating against

   that backdrop, Defendants have not demonstrated that a departure from that general rule, in favor

   of the approach adopted in Saffarinia, Salyer, Hsia, and Blankenship, is warranted.

          As an initial matter, the Government produced voluminous discovery, which reduces the

   risk of exculpatory material being suppressed.        Moreover, the Government produced the

   documents in a user-friendly, searchable, and indexed format. Although that fact does not itself

   end the inquiry, see Skilling, 554 F.3d at 577, it reduces the need for a departure from the general

   rule, see id.; United States v. Rubin/Chambers, 825 F. Supp. 2d 451, 454 (S.D.N.Y. 2011) (holding,

   in a case where the Government produced voluminous discovery in a searchable format, that "the

   Government is under no general obligation to identify or sort Brady material within even an

   extremely voluminous disclosure, and Defendants have failed to persuade the Court that an

   exception to this general rule is warranted here"); United States v. Ohle, 2011 WL 651849, at *4

   (S.D.N.Y. Feb. 7, 2011) ("[T]he Government, to facilitate review of the documents, provided



                                                   10
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 11 of 18 PageID #: 1703




   defense counsel with an electronically searchable Concordance database. Both the Government

   and defense counsel had equal access to this database. Thus, the defendants were just as likely to

   uncover the purportedly exculpatory evidence as was the Government."). See also United States

   v. Collins, 2012 WL 3537814, at *7 (N.D. Cal. March 16, 2012) ("[T]he government is urged to

   heed the instruction of any number of cases on the subject that a production of a searchable

   database can avoid subsequent challenges under Rule 16, Brady, and Giglio."). In addition, there

   is no indication that the Government deliberately concealed or buried any exculpatory evidence in

   the information it turned over to the defense. See Warshak, 631 F.3d at 298 ("Finally, there is no

   indication that the government deliberately concealed any exculpatory evidence in the information

   it turned over to the defense. Consequently, the government has not “abdicated” its duties under

   Brady.").

          Moreover, the factors identified as relevant in the district court cases cited by Defendants

   also demonstrate that a departure from the general rule is inappropriate here. See Saffarinia, 424

   F. Supp. 3d at 46; Salyer, 2010 WL 3036444, at *3-*7. In this case, both Defendants are

   sophisticated and formerly high-level executives of a publicly traded company. Each Defendant

   is represented by experienced and talented counsel from notable law firms across the country.

   Both Defendants have vigorously litigated this case, with each filing several motions and lengthy

   briefs on various issues. See Warshak, 631 F.3d at 298. While the Court is by no means criticizing

   Defendants for doing so—indeed, criminal defendants are encouraged to zealously defend

   themselves within the bounds of the Constitution—Defendants cannot pursue such an aggressive

   defense strategy and simultaneously claim that they have very limited resources. Finally, as the

   Government points out, Defendants have had access to these documents for more than a year, and

   they have them (and have had them) in the same user-friendly, searchable, and indexed format as



                                                  11
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 12 of 18 PageID #: 1704




   the Government. Ohle, 2011 WL 651849, at *4. In sum, the circumstances prompting other

   district courts to grant similar motions are not present in this case.

          Finally, aside from the burden that the requested order would impose on the Government,

   Defendants are in a better position to determine what evidence they believe is exculpatory and will

   help in their defense. Defendants do not generally allege that the Government has withheld

   exculpatory material. Rather, they simply want to know what specific material the Government

   believes will help them. To order the Government to go beyond simply producing Brady material

   and order it to identify or label already produced material as covered by Brady—and by omission,

   identify non-Brady material—only invites future disputes as to whether the Government did an

   adequate job of identifying such material or characterized the material consistent with the

   Defendants' view of it.

          The Seventh Circuit has made clear that "[t]he government is not 'obliged to sift

   fastidiously' through millions of pages (whether paper or electronic)," nor is it required to direct

   Defendants to exculpatory material of which it is unaware in already disclosed evidence. Gray,

   648 F.3d at 567. The cases on which Defendants rely are distinguishable from the facts of this

   case, and, even if they were not distinguishable, they are from district courts outside of the Seventh

   Circuit and therefore not precedential. In sum, the Court discerns no legal authority that would

   impose upon the Government the additional burden sought by Defendants, and Defendants'

   Motions, [Filing No. 113; Filing No. 115], are DENIED to the extent they seek an order requiring

   the Government to search for and identify Brady material contained within already produced

   documents.

          However, to the extent the Government is withholding material that it knows falls within

   Brady's scope, the Government must generally identify what that material is and when it intends



                                                     12
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 13 of 18 PageID #: 1705




   to produce that material to Defendants. If the Government is withholding exculpatory evidence

   that it does not intend to produce, it must state why. To that extent, Defendants' motions are

   granted.

          B. Motions for Specific Brady Material

                  1. Mr. Peavler's request related to interview notes

          As noted briefly above, Mr. Peavler argues that the Government inaccurately documented

   statements he made during a proffer interview with the Government. [Filing No. 114 at 13.]

   According to Mr. Peavler, because of the inaccuracies, "relying on the government's word alone

   does not provide anyone with sufficient safeguards." [Filing No. 114 at 4.]

          The Government responds that Mr. Peavler's allegation that the Government inaccurately

   summarized his statements is unfounded, and even if it was true, would not support Mr. Peavler's

   requested relief. [Filing No. 120 at 16 n.4.] Instead, the Government assures Mr. Peavler that it

   will "review the agent's notes for any material discrepancies with the report, and if they exist, will

   make them available to the defense." [Filing No. 120 at 16 n.4.]

          Mr. Peavler replies that the Government "did not explain why it has not checked the agent's

   notes for 'any material discrepancies'" already; "did not explain why it has not checked with the

   prosecutors and the agents who attended the interview for their own recollections or why it allowed

   their memories to potentially fade over the last nine months"; and "did not explain how it could

   even issue a summary denial in its brief without checking the notes of the agents." [Filing. No.

   121 at 12.] Mr. Peavler argues that these "are the kinds of issues" that justify an order requiring

   the Government to preserve any notes from his interview and to undertake a reasonable search for

   exculpatory material that has not been disclosed. [Filing No. 121 at 12-13.]




                                                    13
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 14 of 18 PageID #: 1706




          In essence, Mr. Peavler argues that because the Government has allegedly inaccurately

   summarized his statements, he cannot be sure that the Government has sufficiently searched for or

   considered the possibility of Brady material in other interviews. [Filing No. 114 at 20.] While the

   Court does not agree that alleged errors in the memorandum summarizing Mr. Peavler's proffer

   interview warrant the broad order he requests, the Court does find that some action is necessary.

   Accordingly, the Court ORDERS that any notes taken during or relating to Mr. Peavler's proffer

   interview shall be reported to the Court and the Defendants in list form and preserved, regardless

   of who made the notes. The Government shall also identify whether the Government is claiming

   any such notes are privileged or otherwise protected from disclosure. In addition, the Court

   ORDERS the Government to produce to Defendants any non-privileged notes or summaries of

   Mr. Peavler's proffer interview with the Government. See Giglio, 405 U.S. 150. Moreover, the

   Court cautions the Government that if the other notes or materials show that the Government's

   memorandum contained material inaccuracies and led to the withholding of Brady material, the

   Court may require additional action to ensure that other Brady material has not been inadvertently

   withheld.

                  2. Mr. Meek's request related to communications between the Government and
                     SEC on one hand and Celadon and Mr. Williams on the other hand

          Mr. Meek requests an order directing the Government to "produce communications

   between the Government and [the SEC] on the one hand, and Celadon or Danny Williams, on the

   other." [Filing No. 115 at 1.] Mr. Meek argues that "although such documents are likely

   inadmissible in the Government's case in chief, they may contain material relevant to the defense

   under Rule 16 and constitute Brady materials."        [Filing No. 116 at 16.]     He argues that

   communications between the Government or the SEC and "these relevant parties are not

   privileged, and they are potentially highly relevant to the defense, as the Government appears to

                                                   14
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 15 of 18 PageID #: 1707




   be basing a large portion of its case on those third parties' accounts of the facts." [Filing No. 116

   at 17.] Mr. Meek maintains that he is entitled to these documents and argues that the Government

   "has provided no justification for withholding these materials from Mr. Meek." [Filing No. 116 at

   18.] Mr. Meek concludes that an order requiring the requested disclosures "is essential to

   preserving the integrity of the trial and ensuring that Mr. Meek has a fair opportunity to prove his

   innocence." [Filing No. 116 at 19.]

          The Government responds that an order compelling the Government to produce

   communications between the Government, the SEC, Celadon, and Danny Williams is unnecessary

   for several reasons. First, the Government argues, "to the extent Mr. Meek's request seeks

   substantive communications between Mr. Williams himself or employees of Celadon regarding

   the subject matter of the Indictment," Mr. Meek either has those communications or will have them

   sometime in the future. [Filing No. 120 at 21.] The Government states that it has already produced

   the interview summaries in its possession as of June 2020, and that it will continue to produce new

   interview summaries in advance of trial consistent with its obligations. [Filing No. 120 at 21.]

   Second, the Government argues that "to the extent Mr. Meek's request seeks agreements reached

   between the government and potential witnesses that may be discoverable under Giglio, the

   government is aware of its obligations and will produce the pertinent agreements in advance of

   trial." [Filing No. 120 at 21.] Similarly, the Government assures the Court and Defendants that it

   will review prior to trial its communications with counsel for Celadon and Mr. Williams for

   "Brady/Giglio materials." [Filing No. 120 at 21.] Last, the Government argues that "to the extent

   Mr. Meek's request calls for the wholesale production of all communications between the

   government and counsel for Celadon and Mr. Williams, the Court should deny it." [Filing No.

   120 at 21.]     It argues that such broad requests for non-discoverable and inadmissible



                                                    15
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 16 of 18 PageID #: 1708




   communications have been consistently denied. [Filing No. 120 at 22.] The Government again

   states that it is "cognizant of its obligations under Giglio," and assures the Court and Defendants

   that they already have, or will have before trial, copies of plea agreements and similar agreements

   for all testifying witnesses. [Filing No. 120 at 23.]

          In reply, Mr. Meek reiterates that the requested communications "are potentially highly

   relevant to the defense, as the government appears to be basing a large portion of its case on those

   parties' accounts of the facts." [Filing No. 123 at 15.] He argues that despite the Government's

   assertion that it will review and produce some additional materials in the future, "[b]ecause the

   government has apparently failed to identify clearly exculpatory evidence in one set of documents,

   Mr. Meek should not be forced to rely on" the Government's review of these communications.

   [Filing No. 123 at 14-15.]

          Unlike his more general request, Mr. Meek's narrow request is more reasonable. The

   Government has indicated that it will produce at least some of the specifically requested

   communications in the future. In light of the concerns raised by Defendants, as well as Congress's

   renewed commitment to emphasize the Government's obligations to disclose potentially

   exculpatory material as evidenced by the bipartisan DPPA, the Court ORDERS the Government

   to identify what communications it intends to produce and when it intends to produce them. In

   addition, if there are relevant communications between the Government and SEC on one hand and

   Celadon or Mr. Williams on the other hand that the Government does not intend to produce, it

   shall generally identify those communications and state why it does not intend to produce them.




                                                    16
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 17 of 18 PageID #: 1709




                                                III.
                                           CONCLUSION

         Consistent with the foregoing, the Court makes the following rulings:

         1. Pursuant to Federal Rule of Criminal Procedure 5(f), as amended by the DPPA, the
            Court reminds the Government of its obligation to disclose favorable evidence to
            Defendants under Brady and its progeny, and ORDERS it to do so.

         2. Mr. Peavler's Motion for an Order Relating to Brady v. Maryland, [113], is GRANTED
            IN PART and DENIED IN PART to the extent that:

                •   Mr. Peavler's request for an order requiring the Government to conduct a good
                    faith search for exculpatory material under Brady v. Maryland is DENIED;

                •   Mr. Peavler's request for an order requiring the Government to identify the
                    Brady material of which it is aware is DENIED; and

                •   Mr. Peavler's request for an order requiring the Government to identify whether
                    it is withholding any exculpatory material for any reason is GRANTED as
                    follows:

                      i. To the extent the Government is aware of any exculpatory material that it
                         has not yet produced, it shall generally identify that material and state
                         when it will produce that material to Defendants; and

                     ii. To the extent the Government is aware of any exculpatory material that it
                         has not produced and does not intend to produce in the future, it shall
                         generally identify that material and state why the material will not be
                         produced.

         3. Mr. Meek's Motion to Compel Identification of Exculpatory Evidence and for Related
            Relief and Joinder of Motion of Bobby Peavler, [115], is GRANTED IN PART and
            DENIED IN PART to the extent that:

                •   Mr. Meek's request for an order directing the Government to specifically
                    identify to the defense any exculpatory information is DENIED; and

                •   Mr. Meek's request for an order directing the Government to produce
                    communications between the Government and the SEC on the one hand, and
                    Celadon or Danny Williams on the other hand is GRANTED as follows:

                      i. The Government shall generally identify to the Court the communications
                         between the Government and the SEC on the one hand, and Celadon and
                         Danny Williams on the other hand that it intends to produce and state
                         when it will produce that material; and

                                                17
Case 1:19-cr-00378-JMS-MJD Document 134 Filed 03/19/21 Page 18 of 18 PageID #: 1710




                      ii. The Government shall generally identify to the Court the communications
                          between the Government and the SEC on the one hand, and Celadon and
                          Danny Williams on the other hand that it does not intend to produce and
                          state why the material will not be produced.

          4. In addition, the Court ORDERS as follows:

                 •   The Government shall preserve all notes taken during or relating to Mr.
                     Peavler's proffer interview, regardless of who made the notes; and it shall file a
                     report containing a list of those notes and stating whether the Government
                     claims the notes are privileged or otherwise protected from disclosure.

                 •   The Government shall produce to Defendants all notes taken during or relating
                     to Mr. Peavler's proffer interview that are not privileged or otherwise protected
                     from disclosure.

          5. The Government must comply with its obligations under this Order by April 9, 2021.




             Date: 3/19/2021




   Distribution via ECF only to all counsel of record


                                                  18
